Allowable Subject Matter
Claims 1 & 4-17 have been allowed.  There is neither motivation nor rationale for why one of ordinary skill in the art would use these intersections for a carriage transitioning from a first-direction rack to a second-direction rack, wherein the first and second directions are arranged perpendicularly. A particular aspect is the arrangement and direction of movement of slabs located at the intersections. The slabs and movement thereof enables the carriage to move either continue on a first direction or, after movement into the path of the carriage, redirect the carriage in the second direction.  
Applicant defines “slab” as movable rails that guide carriage:

    PNG
    media_image1.png
    94
    601
    media_image1.png
    Greyscale

(Specification page 3, para. [0016])

    PNG
    media_image2.png
    207
    630
    media_image2.png
    Greyscale

(Applicants Dec. 23, 2021, page 7.)
And, Applicants slabs include first and second slabs that move in a third direction, between first and second positions, and a third slab that moves in a second direction between third and fourth positions. In other words, the slabs move linearly. The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652